Title: 3d.
From: Adams, John Quincy
To: 


       The Weather was so disagreeable in the morning, that my uncle, and Aunt were undetermined whether to set out, or wait till to’morrow, but it cleared up, and at about 10 they went away. I this day began upon my Studies, and found it by no means an agreeable thing to learn grammar by heart. If I only read twice or thrice over a thing that pleases me, I can commonly retain it in my memory: but when there is nothing but words, my head seems determined not to receive them, and I am obliged to beat them into it. But it must be so, and it is quite useless to complain.
      